 
Exhibit 10.3
 
PROMISSORY NOTE


In regards to
STOCK PURCHASE ACQUISITION AGREEMENT
OF COMANCHE LIVESTOCK EXCHANGE, LLC BY GREEN ENERGY LIVE, INC.



$950,000.00
July 24, 2009






FOR VALUE RECEIVED  GREEN ENERGY LIVE, INC., a Nevada Corporation ("Maker"),
promises to pay to the order of DEAN CAGLE, and their successors and assigns
(hereinafter collectively referred to as "Payee"), at the office of Payee or its
agent, designee, or assignee at 7456 Highway 67 East, Comanche, Texas 76442, or
at such place as Payee or its agent, designee, or assignee may from time to time
designate in writing, the principal sum of NINE HUNDRED FIFTY THOUSAND DOLLARS
($950,000.00), in lawful money of the United States of America, as set forth
below at all times prior to the occurrence of an "Event of Default" (hereinafter
defined).


Associated Agreement.  The Payee is entitled to the benefits of the “STOCK
PURCHASE ACQUISITION AGREEMENT Of COMANCHE LIVESTOCK EXCHANGE, LLC By GREEN
ENERGY LIVE, INC.” (the ”Acquisition Agreement”) executed simultaneous herewith
by Payee and Maker.


Payment Schedule.  According to the Acquisition Agreement, this Note shall be
paid in the following manner:


1.  
US$450,000 paid approximately 60 days after effective SEC registration of GELV;

2.  
US$250,000 within 12 months of Closing Date; and

3.  
Balance of US$250,000 within 24 months of Closing Date.

Payments notated in Items 2 and 3 above may be revised to include stock in lieu
of cash payments, either for the full amount, or a combination of cash and GELV
Stock at the discretion of Dean Cagle.


Security.  This Note is secured by the property, as described under Section 1 of
the Acquisition Agreement.  A Deed of Trust and Security Agreement shall be
filed with the State of Texas.


Default.  Maker shall be in default under this Note upon the happening of any of
the following events or conditions (an "Event of Default" herein) before full
payment of this Note:


(i)  
default in the punctual performance of any covenant or agreement contained or
referred to herein or in the Acquisition Agreement.



(ii)  
filing of a petition in bankruptcy or the institution of any proceeding for
reorganization under the Federal Bankruptcy Code or any similar state or federal
statute or law; and



(iii)  
the filing of any proceeding by or against the Maker for appointment of a
receiver, dissolution or liquidation.

 
 
 
 

--------------------------------------------------------------------------------

 
 

 
A default shall not be committed in the any event under Section 11 of the
Acquisition Agreement.  This Note shall follow Section 11 of the Acquisition
Agreement if the Acquisition Agreement is terminated.


Notice.  In the event that Maker shall default in the performance or observation
of any agreement, covenant or condition required to be performed or observed by
Maker under the terms of this Note, other than default in payment under (i)
above, Payee agrees to give Maker notice of the default and ten (10) days
thereafter in which to cure the default; provided, however, that if said default
cannot reasonably be cured within said ten (10) day period, that Maker commences
to the cure thereof within said ten (10) day period and prosecutes said cure
diligently and in good faith, said period shall be extended for a period of time
reasonably required to cure the same, not to exceed and additional thirty (30)
days.


All notices or other communications required or permitted to be given pursuant
hereto shall be given in the manner and be effective as specified in the
Acquisition Agreement, directed to the parties at their respective addresses as
provided therein.


Remedies.  All remedies hereunder, under the afore-referenced Acquisition
Agreement and at law or in equity shall be cumulative. In the event that it
should become necessary to employ counsel to collect the amounts due by Maker
hereunder or to enforce the obligations of Maker hereunder or under the
afore-referenced security agreements, or to protect or foreclose the security
for this Note or to defend against any claims asserted by Maker arising from or
related to this Note or the afore-referenced security agreements, Maker also
agrees to and shall pay to Payee on demand all costs of collection or defense
incurred by Payee, including reasonable attorneys’ fees and legal expenses for
the services of counsel whether or not suit be brought.


No Waiver.  Failure of Payee to exercise any of the options granted herein to
Payee upon the happening of one or more of the events giving rise to such
options shall not constitute a waiver of the right to exercise the same or any
other option at any subsequent time in respect to the same or any other
event.  The acceptance by Payee of any payment hereunder that is less than
payment in full of all amounts due and payable at the time of such payment shall
not constitute a waiver of the right to exercise any of the options granted
herein to Payee at that time or at any subsequent time or nullify any prior
exercise of any such option without the express written acknowledgment of Payee.


Prepayment Option.  Maker shall have the right to prepay, at any time and from
time to time without premium or penalty, the entire unpaid principal balance of
this Note or any portion thereof.  Any such partial prepayments of principal
shall be applied in inverse order of maturity to the last maturing
installment(s) of principal.


Authority.  Maker (and the undersigned representative of Maker, if any)
represents that Maker has full power, authority and legal right to execute,
deliver and perform her obligations pursuant to this Note and the Acquisition
Agreement and that this Note and the Acquisition Agreement constitute legal;
valid and binding obligations of Maker.  Maker further represents that the loan
evidenced by this Promissory Note was made for business or commercial purposes
and not for personal, family or household use.




 
 

--------------------------------------------------------------------------------

 




No Trial by Jury.  MAKER HEREBY AGREES NOT TO ELECT A TRIAL BY JURY OF ANY ISSUE
TRIABLE OF RIGHT BY JURY; AND WAIVES ANY RIGHT TO TRIAL BY JURY FULLY TO THE
EXTENT THAT ANY SUCH RIGHT SHALL NOW OR HEREAFTER EXIST WITH REGARD TO THIS NOTE
OR THE OTHER LOAN DOCUMENTS, OR ANY CLAIM, COUNTERCLAIM OR OTHER ACTION ARISING
IN CONNECTION THEREWITH INCLUDING, BUT NOT LIMITED TO, THOSE RELATING TO (A)
ALLEGATIONS THAT A PARTNERSHIP EXISTS BETWEEN PAYEE AND MAKER; (B) USURY OR
PENALTIES OR DAMAGES THEREFOR; (C) ALLEGATIONS OF UNCONSCIONABLE ACTS, DECEPTIVE
TRADE PRACTICE, LACK OF GOOD FAITH OR FAIR DEALING, LACK OF COMMERCIAL
REASONABLENESS, OR SPECIAL RELATIONSHIPS (SUCH AS FIDUCIARY, TRUST OR
CONFIDENTIAL RELATIONSHIP); (D) ALLEGATIONS OF DOMINION, CONTROL, ALTER EGO,
INSTRUMENTALITY, FRAUD, REAL ESTATE FRAUD, MISREPRESENTATION, DURESS, COERCION,
UNDUE INFLUENCE, INTERFERENCE OR NEGLIGENCE; (E) ALLEGATIONS OF TORTIOUS
INTERFERENCE WITH PRESENT OR PROSPECTIVE BUSINESS RELATIONSHIPS OR OF ANTITRUST;
OR (F) SLANDER, LIBEL OR DAMAGE TO REPUTATION. THIS WAIVER OF RIGHT TO TRIAL BY
JURY IS GIVEN KNOWINGLY AND VOLUNTARILY BY MAKER, AND IS INTENDED TO ENCOMPASS
INDIVIDUALLY EACH INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO A TRIAL BY
JURY WOULD OTHERWISE ACCRUE.  PAYEE IS HEREBY AUTHORIZED TO FILE A COPY OF THIS
PARAGRAPH IN ANY PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS WAIVER BY MAKER.


Initials of Maker


__________


Governing Law.  THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF TEXAS.


Initials of Maker


__________


Amendment; Final Agreement.  PROVISIONS OF THIS NOTE AND THE LOAN DOCUMENTS MAY
BE AMENDED OR REVISED ONLY BY AN INSTRUMENT IN WRITING SIGNED BY MAKER AND
PAYEE. THIS NOTE AND ALL THE OTHER LOAN DOCUMENTS EMBODY THE FINAL, ENTIRE
AGREEMENT OF MAKER AND PAYEE AND SUPERSEDE ANY AND ALL PRIOR COMMITMENTS,
AGREEMENTS. REPRESENTATIONS AND UNDERSTANDINGS, WHETHER WRITTEN OR ORAL RELATING
TO THE SUBJECT MATTER HEREOF AND THEREOF AND MAY NOT BE CONTRADICTED OR VARIED
BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OR
DISCUSSIONS OF MAKER AND PAYEE.  THERE ARE NO ORAL AGREEMENTS BETWEEN MAKER AND
PAYEE


Initials of Maker


__________


 
 
 

--------------------------------------------------------------------------------

 
 

 


Executed as of the day and year first above written.




MAKER:


 
GREEN ENERGY LIVE, INC.
A Nevada Corporation

 
/s/ KarenClark                                                                
Karen Clark, President
Green Energy Live, Inc.
 
 

 
PAYEE:

DEAN CAGLE, Individual
 

 
/s/ Dean Cagle                                                               

 







